Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I (i.e. compound/composition claims), election of Formula Ib as the BCR-ABL-TKI wherein R5-R8 are H;  election of linear or ranched alkylene chain as the species of LIN; election of Formula (III) as the species of ULM and wherein SIAIS151178 is a species in the reply filed on 03/07/22 is acknowledged.  Claims 4, 6-8, 10-11, 13, 15-23, and 31-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/07/22.
Claims 1-34 are currently pending in the application.  However, due to a restriction requirement, claims 4, 6-8, 10-11, 13, 15-23, and 31-34 are withdrawn from further consideration and claims 1-3, 5, 9, 12, 14, and 24-30 are being examined on the merits herein.
Thus the requirement is deemed proper and is therefore made final.

              Priority

Acknowledgment is made of applicant's claim for foreign priority based on PCT/CN2019/077535.  It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 35 U.S.C. 119(b).  Given that applicant did not provide such information on an application data sheet (ADS) or the Oath and Declaration form, applicant is therefore required to clarify their intent and provide the necessary documents, if foreign priority will be claimed.

						            IDS

	The information disclosure statement (IDS) submitted on 11/20/2020 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5, 9, 12, 14, and 25-30 is/are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  the species recited in the claims represent a group of extremely diverse chemical compounds, which do not share any substantial structural feature.  
In the instant case, applicant is claiming a compound of formula (I) wherein Bcr-abl-TKIs encompasses all Bcr-abl tyrosine kinase inhibitors or their analogs wherein Bcr-abl tyrosine kinase inhibitors include various compounds such as nilotinib that applicant has yet to demonstrate its preparation as one of the moieties in said compound of Formula (I).  Additionally, nowhere did applicant provide examples and definitions of what an analogue of Bcr-abl tyrosine kinases and which functional attachment is being replaced given that the structure of formula (I) is dependent on its binding affinity to Bcr-abl protein.  Attached thereto is a  linker that applicant describes as either linear or branched, and that is optionally substituted by O, CONH, NHCO, NH, double bonds, triple bonds, etc.  Again, the examiner reminds applicant that the linker length, addition of heteroatoms, additional substituents, all contribute to the binding affinity and effectiveness of said compound and yet nowhere in the claims did applicant clearly provide the specific linker in said compound of Formula (I).  Compounded to this list, is the presence of a ULM which applicant describes as a small molecule ligand with ubiquitination function on VHL or CRBN protease but yet applicant failed to specifically recite the actual structure of said small molecule.  Taken as a whole, the examiner maintains that the compound of formula (I) based on the recitation of the various attachment groups are directed to structures that do not share substantial structural features. Thus, when considering the different compounds encompassed by Formula (I), as recited in the instant claims, there does not appear to be any common structure related to their function that is being recited in the present claims.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3, 5, 9, 12, 14, and 24-30 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1-3, 5, 9, 12, 14, and 24-30 recite the limitations "the group LIN" in claim 1, lines 5 and 6; “the same function” in claim 1, line 7; and “the ubiquitination function” in claim 1, line 14.  Specifically, the claims contains no earlier recitation or limitation of said terms and is thus unclear as to what “group” or element the limitations were making reference to. As a result, there is insufficient antecedent basis for these limitations in the claims.

          Claim Rejections - 35 USC § 112

Claims 1-3, 5, 9, 12, 14, and 24-30 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for making salts of the claimed compounds, does not reasonably provide enablement for making analogues of every single Bcr-abl TKI or for making solvates and polymorphs of the claimed compounds of formula (I). The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art of medicinal chemistry to use the invention. 

"The factors to be considered [in making an enablement rejection] have been summarized as a) the quantity of experimentation necessary, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and the breadth of the claims",
 In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Exparte Formal, 230 USPQ 546. a) Finding a solvate or a crystal such as a polymer is an empirical exercise. Predicting if a certain crystal , for example, is in fact a single entity crystal or a molecular adduct, that produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism de novo, this is still an experimental science. 
For a compound to be a solvate or polymorph and effectively work, it must meet three tests. It must be bioavailable and able to avoid drug interactions. It must be metabolized in such a way so that it is soluble and possess physiologically meaningful concentration. Thirdly, that polymorph must be physically and chemically stable in order to be clinically effective. Determining whether a particular compound meets these three criteria in a clinical trial setting requires a large quantity of experimentation. 

b) The direction concerning analogues is lacking as nowhere in the specification did applicant indicate what is considered an analogue of Bcr-abl-TKI and which TKI is the non-existent analogue compound is applicant referring to.  Likewise, the direction concerning solvates and crystals such as polymorphs is also lacking in the instant invention as applicant failed to provide any information as to how these purported novel compounds of Formula (I) that are polymorphs are prepared and avoid disappearing polymorphism wherein the previously prepared form no longer appears after obtaining the more stable form.  Moreover, applicant provided no thermodynamic and kinetic properties to ascertain dissolution rates or packing properties to predict the particle morphology.  Given the purported novelty of such compounds the examiner maintains that applicant has not enabled the breadth of the claims.

c) There is no working example of a crystal form of the compounds of formula (I).  While examples are not required and one can look to the prior art for enablement support, the examiner contends that formation of crystals such as solvates and hydrates of bifunctional compounds are unpredictable as stability at various temperatures can differ across structures or in the case of polymorphs wherein different polymorphs of the same compound can possess contrasting slip planes wherein a defined slip plane provides greater plasticity, compressibility and tabletability as taught by Datta et al. on pg. 43. 

d) The nature of the invention is clinical use of compounds and the pharmacokinetic behavior of substances in the human body. 

e) Datta et al. summarize the state of the crystal art. Datta et al. Crystal structures of drugs: Advances in determination, prediction, and engineering; 2004, Nature Reviews, Vol. 3, pgs. 42-57.  The table on the left side of page 43 outlines all the differences that exists among polymorphs, many of which are important in drug performance. Datta et al. further teach that while polymorphism and solid-state solvation are common among chiral drugs, the existence of polymorphism of a dug will not only affect its pharmaceutically relevant properties but may also result in interconversion between different types of racemates (see pg. 45, right col.) and this would indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, solvents and polymorphism concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol or unpredictability within drugs discussed in the page of this paragraph is particularly relevant. 

f) Datta et al. in the first paragraph on page 42 describes how the shape and particle size of a drug can affect its performance making Applicants' crystals which thus indicates the need of a collaborative team of synthetic pharmaceutical chemists and metabolism experts. All would have a Ph. D. degree and several years of industrial experience. 

g) It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved", and physiological activity is generally considered to be an unpredictable factor. See ln re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970). 

h) The breadth of the claims includes all of the yet to be delineated compounds of formula (I) as well as the presently unknown list of potential solvates and polymorph derivatives embraced by claim 1.  MPEP 2164.01 (a) states, "[a] conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here. Thus, undue experimentation will be required to determine if any particular compound can, in fact, be made as an analogue of bcr-abl TKI or a solvate or a polymorph of Formula (I). 


Claim Rejections - 35 USC § 112
Notice of Pre-AIA  or AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 26 and 28-30 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for degrading Bcr-abl protein or abl protein and while being enabled for reducing tumor volume in chronic myelogenous leukemic (CML) cells by administering the compounds delineated in claim 24, does not reasonably provide enablement for treating every single cancer in existence or for preventing cancer in general.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a pharmaceutical composition further comprising at least one additional agent for treating or preventing cancer.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of every single cancer in existence with every single compound of Formula (I).

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a pharmaceutical composition further comprising at least one additional agent for treating or preventing cancer. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while applicant demonstrated that specific compounds of formula (I) were effective in degrading bcr-able proteins and reducing tumor volume in chronic myelogenous leukemic cells, nowhere in the specification did applicant demonstrate prevention of any disease, let alone every single cancer.  The examiner further contends that because bcr-abl is a genetic mutation and given that genetic factors cannot prevented in general, prevention of CML is almost non-existent.  As for treating various cancers, the examiner maintains that because cancer is characterized by contrasting etiology and mechanism of action, what is applicable to one subtype of cancer would not necessarily be applicable to every single cancer in existence.  Such idea is supported by Golub et al. who teach that (see Golub et al., Science, Vol. 286, October 15, 1999, pages 531-537) in the current art that the challenge of cancer treatment has been to target specific therapies to pathogenetically distinct tumor types, to maximize efficacy and minimize toxicity.  Cancer classification has been based primarily on morphological appearance of the tumor and that tumors with similar histopathological appearance can follow significantly different clinical courses and show different responses to therapy (Golub et al., Science, Vol. 286, October 15, 1999, pages 531-537).  There is no absolute predictability even in view of the seemingly high level of skill in the art.  Consequently, given that applicant has yet to demonstrate treatment and/or prevention of a variety of cancers or cancer subtypes, the examiner contends that applicant has yet to enable the breadth of the claims.  

	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “prevention of cancer” and the “treatment of every single cancer” utilizing every single compound of formula (I). While such “treatment” might theoretically be possible for CML, as a practical matter it is nearly impossible to achieve a treatment for all possible cancers with the same compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for all cancers and all disease subtypes utilizing every single yet to be delineated compound of formula (I). No reasonably specific guidance is provided concerning useful therapeutic protocols for all cancers, other than CML with the compound SIAIS151178. The latter is corroborated by the working examples on table 3 and figure 3.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to glioblastoma, for example, having unrelated mechanisms of resistance, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compounds of formula (I) could be predictably used for the prevention of cancer and/or treatment of every single cancer as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
No claims are allowed.

The examiner further acknowledges that the closest art is Crews et al. (U.S. 2018/0186785, cited by applicant and filed on an IDS 1449) who teach similar bifunctional compounds comprising dasatinib linked to VHL ligand such as compound DAS-6-2-2-6-VHL (see 0012-0013).  However, such compound lacks the moiety A required in instant compound of Formula (I) and which is attached to Bcr-abl-TKI moiety.  Importantly, Crews et al. demonstrated that the specific compounds delineated in the instant invention results in degradation of bcr-abl protein as well as c-abl protein alone.  As a result, Crews et al. do not render obvious the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/

Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
06/18/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.